Citation Nr: 1721109	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-26 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to May 20, 2011, and to a rating in excess of 50 percent from May 20, 2011 to April 3, 2012, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent prior to April 4, 2012, and to a rating in excess of 40 percent from that date, for bilateral hearing loss, to include on an extraschedular basis.

3.  Entitlement to a rating in excess of 10 percent for a left scapula shrapnel injury.

4.  Entitlement to a compensable rating for superficial shrapnel scarring posterior to the left earlobe.

5. Entitlement to a total disability rating due to individual unemployability (TDIU) prior to May 20, 2011.



REPRESENTATION

Veteran represented by:	Robert W. Gillikin III, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1943 to December 1946 with additional Reserve service.  He is a recipient of the Purple Heart Medal, the Presidential Unit Citation, the Asiatic Campaign Ribbon with one Bronze Service Star, the Philippines Liberation Ribbon, the Victory Ribbon, and the World War II Victory Medal.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This claim was previously remanded in November 2011 and February 2014 and has now been returned to the Board for further adjudication.

The Board notes that in an August 2013 rating decision, the RO increased the Veteran's rating for PTSD to 100 percent from April 4, 2012 onwards, increased the Veteran's rating for bilateral hearing loss to 40 percent from April 4, 2012 onwards, and granted entitlement to a TDIU effective May 20, 2011.  The Board has rephrased the issues on appeal accordingly.  Moreover, the Board notes that it has taken jurisdiction over the matter of entitlement to a TDIU prior to May 20, 2011 as it has been raised by the record of the Veteran's claims for entitlement to increased ratings for the conditions listed above.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, the Board notes that with regard to left scapula scars, that matter was previously adjudicated in an unappealed February 2014 Board decision.

Additionally, the Board notes that the Veteran testified before a Veterans Law Judge (VLJ) other than the undersigned in September 2011.  A transcript of that hearing has been associated with the claims file.  The Veteran was notified in November 2013 that the VLJ who conducted the hearing is no longer employed at the Board, but the Veteran's attorney indicated that the Veteran did not wish to appear for an additional hearing.  As such the Board has proceeded to adjudicate the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to May 20, 2011 the Veteran's PTSD is manifested by at worst, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and from May 20, 2011 to April 3, 2012 the Veteran's PTSD is manifested by at worst occupational and social impairment with reduced reliability and productivity.  

2.  Prior to April 4, 2012 the Veteran's bilateral hearing loss is manifested by at worst Level V hearing loss in the right ear, and Level VII hearing loss in the left ear, and from April 4, 2012 the Veteran's bilateral hearing loss is manifested at worst by Level VII in the right ear, and Level VIII hearing loss in the left ear.

3.  The Veteran's left scapula shrapnel injury does not result in any muscle impairment or other residuals.

4.  The Veteran's left earlobe scar is manifested by pain but is not disfiguring.

5.  The Veteran's service-connected disabilities did not prevent him from engaging in substantially gainful employment prior to May 20, 2011.  


CONCLUSIONS OF LAW

1.  Prior to May 20, 2011, the criteria for entitlement to a rating in excess of 30 percent for PTSD have not been met, and from May 20, 2011 to April 3, 2012 the criteria for entitlement to rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 (2016).

2.  Prior to April 4, 2012 the criteria for entitlement to a rating in excess of 30 percent for a bilateral hearing loss have not been met, and from April 4, 2012 onwards the criteria for a rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2016).

3.  The criteria for a rating in excess of 10 percent for a left scapula injury have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.71a, 4.73; Diagnostic Codes 5301, 5304 (2016).

4.  The criteria for a 10 percent rating (but not higher) for a painful scar due to a left earlobe shrapnel injury have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804 (2016).

5.  The criteria for entitlement to a TDIU due to service-connected disabilities prior to May 20, 2011 have not been met are not met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  With regard to the duty to notify, the Board notes that prior to initial adjudication, a November 2009 letter satisfied VA's duty to notify the Veteran of the elements of his claims on appeal.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's relevant service and post-service treatment records identified by the Veteran have been collected, and the Veteran has been provided sufficient opportunities to provide release authorizations to VA for the collection of any private treatment records.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.

Also, a review of the record reveals that two VA examinations have been provided during the pendency of this appeal, the first in December 2009 with examination reports completed in January 2010, and the second in April 2012.  Additionally, a supplemental report was procured in January 2017.  A review of these examination reports reveals that these examination reports were conducted in person, included detailed medical history, were based on a review of the claims file or the Veteran's relevant VA treatment records, and were based on objective medical findings.  Notwithstanding the foregoing, the Board acknowledges that the January 2010 examination reports were previously found inadequate in a November 2011 Board decision, however the Board finds that upon a historical review of the Veteran's claim file, including prior VA examination reports and treatment records, such findings were overstated, and remand was only necessary for the procurement of supplemental information, if available.  In this regard, the Board notes that new VA examinations were requested to address the concern that the Veteran's PTSD examination, hearing examination, and scar examination were not accurate due to Veteran's possible reported tendency to downplay his symptoms, and some observations by L. H., a nurse who attended the Veteran's September 2011 hearing and whose specific medical credentials were not described in more detail elsewhere in the record.  As discussed further below, because such information could not be procured, in part due to the nature of the Veteran's earlobe scar condition and the Veteran's non-service connected dementia symptoms, the Board finds that the January 2010 VA examination reports are adequate to adjudicate this appeal due to the specific facts of this case described above.  

Additionally, the Board finds that while the January 2017 supplemental examination report is not based on a full medical examination, it provides sufficient information about the Veteran's current mental health status to determine whether remand for further VA examinations are warranted in this case, and the examiner's findings are based on a review of the claims file.  As such, the Board finds that the January 2017 supplemental opinion is also adequate for rating purposes, and that based on that examiner's findings with regard to the Veteran's non-service connected dementia condition, including outbursts of violence and the Veteran's refusal to be photographed or examined, remand of the Veteran's appeal for the procurement of additional information would not assist the Veteran is adjudication of his appeal at this time.

Moreover, the Board notes that when it remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Strict compliance, on the other hand, is not required.  See id.   Accordingly, if evidence is procured in a manner that deviates from the a prior remand, so long as the Board acknowledges the deviation and makes specific findings as to the reliability of the evidence despite the deviation, and those findings are supported by sufficient rationale, the Board may rely on that evidence.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  

Here, the Board notes that among other directives contained in the November 2011 and February 2014 Board decisions, the Board directed the Agency of Original Jurisdiction (AOJ) to procure photographs of the Veteran's left earlobe scar.  Additionally, the February 2014 Board remand decision noted that the December 2009 and April 2012 VA muscle injury examination identified different muscle groups as the muscle group affected by the Veteran's in-service shrapnel injury, and ordered a new VA examination report to address this discrepancy, as well as provide opinions as to other left shoulder diagnoses rendered for non-service connected conditions.  However, as discussed above, since the most recent Board remand decision, the Veteran's dementia and PTSD have increased in severity, such that the Veteran has been admitted to VA for full-time care, due to his mental health condition, and the Veteran currently will not consent to be examined or have his photograph taken.  As such, the Board finds that despite the absence of photographs or a new VA examination report there is sufficient evidence of record, including VA treatment records and past examination reports that permit the Board to rely on the December 2009, April 2012, and January 2017 VA examination findings and adjudicate the claims on appeal.  Additionally, the AOJ made sufficient attempts to complete the claim development requested with regard to the Veteran's shrapnel residual claims, and successfully completed additional development relevant to other claims on appeal.  As such, the Board finds that the AOJ substantially complied with the Board's previous remand directives by attempting to conduct a VA muscle and scar examination with photographs in January 2017 and completing all other claim development requested, and to the extent that the shrapnel injury claim development discussed above could not be completed, there is sufficient probative evidence of record to adjudicate the Veteran's appeal and rely on the findings in the VA examination reports of record.

Moreover, as noted above, the Veteran had a Board hearing before a VLJ in September 2011.  The September 2011 hearing focused on the elements necessary to substantiate the Veteran's claims, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist in this regard.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II.	Governing Evidentiary Principles

Where the Veteran challenges the initial rating of a disability for which he has been granted service connection, the Board considers all evidence of severity since the effective date for the award of service connection in date.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  On the other hand, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, although, if relevant, the Board may consider the entire history of condition.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.

III. Entitlement to Increased Ratings

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the same manifestation of the same disability under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182   (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

Below, the Board will apply the foregoing laws and regulations to each of the Veteran's increased ratings claims on appeal.

A. PTSD

The Veteran's PTSD is currently evaluated as 30 percent disabling for part of the appeal period pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Because the Veteran is seeking a rating higher than his currently assigned 30 percent rating, the criteria for a 0 and a 10 percent rating under Diagnostic Code 9411 are not relevant and will not be discussed.

First, a 30 percent evaluation requires occupational and social impairment "with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks"-although generally functioning satisfactorily-with routine behavior, self-care, and maintaining normal conversation, due to such symptoms as: (1) depressed mood; (2) anxiety; (3) suspiciousness; (4) panic attacks that occur either weekly or less often; (5) chronic sleep impairment; and (6) mild memory loss manifested by forgetting details such as names, directions, and recent events. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Second, a 50 percent evaluation requires occupational and social impairment "with reduced reliability and productivity due to such symptoms as": (1) flattened affect; (2) circumstantial, circumlocutory, or stereotyped speech; (3) panic attacks more than once a week; (4) difficulty in understanding complex commands; (5) impairment of short-and long-term memory as demonstrated by retention of only highly learned material or forgetting to complete tasks; (6) impaired judgment; (7) impaired abstract thinking; (8) disturbances of motivation and mood; and (9), difficulty in establishing and maintaining effective work and social relationships.  Id. 

Third, a 70 percent rating is warranted when there is evidence of occupational and social impairment, "with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as": (1) suicidal ideation; (2) obsessional rituals which interfere with routine activities; (3) speech intermittently illogical, obscure, or irrelevant; (4) near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; (5) impaired impulse control, such as unprovoked irritability with periods of violence; (6) spatial disorientation; (7) neglect of personal appearance and hygiene; (8) difficulty in adapting to stressful circumstances, including work or a work like setting; (9) and inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent rating is warranted when there is evidence of total occupational and social impairment "due to such symptoms as": (1) gross impairment in thought processes or communication; (2) persistent delusions or hallucinations; (3) grossly inappropriate behavior; (4) persistent danger of hurting self or others; (5) intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; (6) disorientation as to time or place; and (7) memory loss for names of close relatives, own occupation, or own name.  Id. 

The above listed symptoms associated with the 30, 50, 70, and 100 percent ratings are not an exhaustive list of symptoms the Veteran must have or must exhibit; rather they are examples of symptoms that could cause the level of occupational and social impairment contemplated by each rating level.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  As such, the Board need not find all or even some of the listed symptoms to assign any of the above ratings.  Id.  Instead, the Board must examine the symptoms of the Veteran, determine whether they are of the kind that are enumerated in the disability rating level, and if so, determine whether those symptoms result in the level of occupational and social impairment described by that rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).  In doing so the Board may examine the severity, frequency, and duration of the Veteran's symptoms, and determine the similarity they bear to the specific rating levels listed in 38 C.F.R. § 4.130.  See id. 

Finally, the Board notes that in evaluating psychiatric disorders the VA has adopted and employs the nomenclature of the DSM-V in the rating schedule, and prior to August 4, 2014, of the DSM-IV.  See 38 C.F.R. § 4.130 (2016); see also 38 C.F.R. § 4.130 (2014).  As such, examination reports diagnosing a mental disorder should conform to version of the DSM then in effect; in this case, the DSM-V.  See 38 C.F.R. § 4.125 (a).

The Veteran was provided a VA examination in December 2009, and a resulting VA examination report was completed in January 2010.  At this examination the Veteran reported that he was not taking any psychotropic medications, but reported that he continued to attend PTSD group therapy at a Vet Center, which he reported finding helpful.  The examiner noted negative depression screenings in June 2008 and June 2009 and a negative PTSD screening in June 2009, as documented in the Veteran's VA treatment records.  The Veteran reported that he had retired from his job as a pipefitter and welder in 1986, but explained that he had continued to work part-time until 2000.  The Veteran reported that he was twice widowed, not dating anyone, and that he lived by himself.  He reported getting along with four out of five of his adult children, but that his children were scattered geographically throughout the country.  However, he reported that he talked to them every few weeks.  He noted difficulty with one of his daughters, who felt that he remarried too soon after her mother passed away, and who was involved in taking some things from the house that did not belong to her.  He reported upcoming plans to spend Christmas in Maryland with his son.  The Veteran indicated that everyone within 100 miles of his home was his friend, and also indicated that he had some close friends who were his hunting buddies.  The Veteran reported regular church attendance and that his hobbies included beekeeping.  However, the Veteran reported much less involvement than before in the local VFW because he did not like the way the younger generation was managing it.  He denied substance abuse, assaultive behavior, or suicide attempts.  He also reported a recent hunting trip to Michigan with some other Purple Heart Veterans.  The Veteran reported running his own errands and household tasks, but that he could not do as much as he used to.  The Veteran's VA treatment records reveal that he fell out of a tree in June 2009.

On examination, the VA examiner noted that the Veteran appeared jovial, and was joking and smiling frequently.  The Veteran was friendly and cooperative and talked freely, exhibiting no impairment of thought processing or communication, delusions, or hallucinations, with appropriate eye contact.  The Veteran reported concern about his memory function, explaining that he forgets where he puts things, and must rely on a written list to run errands.  He also reported that he forgets appointments if they are not written on his calendar.  He also reported accidentally leaving lights on and the water running, but reported that he remembered his bills and medications adequately.  The VA examiner commented that it was less likely such memory issues were related to the Veteran's PTSD symptoms.  The Veteran denied obsessive compulsive behavior, exhibited speech within normal limits.  The Veteran denied any issues with anxiety, depression, mood changes, and the examiner did not observe any impulse control or severe anger outburst issues.  The Veteran did however; complain of poor sleep, stating that he only got five hours of broken sleep per night.  The Veteran also reported reduced frequency of nightmares, approximately once every 6 months or so, and described them as less severe than the nightmares he had years ago.  He reported upsetting and intrusive memories once a month, reporting that various triggers included, Iraq, Afghanistan, war-related mementos or souvenirs, Asian people, and planes flying overhead.  He avoided talking about war trauma and going to war memorials, as well as Asian restaurants.  He also described some hypervigilance, and reported feeling as if he should watch his back, explaining that he had a number of firearms at home.  Concentration was observed to be adequate, and the Veteran denied problems with anger, irritability, or hyper-startle response.  The examiner indicated that his PTSD symptoms did not render the Veteran unemployable, as they were mild and manageable in nature.

At the Veteran's September 2011 Board hearing, the Veteran testified that when his second wife was alive and he would have nightmares, he would hit her in his sleep; once giving her a black eye.  The Veteran also reported having nightmares about women throwing children off a cliff, and that traffic bothered him, although not shopping malls or other public locations.  He reported that he had thought about shooting someone else before, but only once a year, and getting into exchanges with people about traffic.  He further confirmed that he had several guns in his home, and that he had noticed some short-term memory issues.  Although he reported a loss of interest in activities every once in a while, he reported that he did not have any issues socializing, but despite this he did sometimes feel lonely.  He reported that he did not have any panic attacks, and that he got along with his neighbors except for one neighbor that put up no trespassing signs on a property where he used to hunt.  Although he expressed some hypervigilance, he reported that he did not lock his doors at night, only when he left the house.  He reported retiring from pipefitting due to his hands being too shaky, as well as eye issues.  However, the Veteran's representative at that time voiced concerns that the Veteran was underreporting his actual symptoms, and also implied that the Veteran's answers may not have been accurate due to his hearing issues.  However, the Veteran was able to provide responsive answers to all questions asked of him by the Veterans Law Judge who conducted the hearing, although some repetition by the Veteran's representative was required.  Prior to the hearing, the Veteran's representative submitted a January 2008 statement in support of his claim that indicated the Veteran did not want to disclose the full extent of his PTSD symptoms to VA for fear of repercussions such as confinement to a mental ward.  

The contentions of the Veteran's representative are partially corroborated by treatment records from the Princeton and Roanoke Vet Centers that predate the appeal period.  A March 2004 counseling record indicates that the Veteran reported nightmares, anger, depression, emotional numbing, isolation, occasional panic attacks, and both suicidal and homicidal ideation without intent or plan.  The Veteran was enrolled in group PTSD therapy at this time.  A September 2004 counseling record notes a reported increase in PTSD symptoms, as welled as a flat and depressed mood.  An October 2004 group therapy session note indicates that the Veteran presented as guarded.  In a December 2004 counseling session the Veteran discussed his stress level, his anger and sleeplessness, and about how he was awarded his Purple Heart medal.  A March 2005 treatment record notes that the Veteran discussed his anger and guilt, explaining that he got angry extremely easily and always felt guilty about it afterwards.  The Veteran continued to attend group therapy sessions through August 2007 during which time his PTSD symptoms remained consistent, however an August 2005 counseling record indicated that the Veteran was at that time making unsatisfactory progress towards his treatment plans and goals.

A psycho-social assessment indicates that the Veteran presented with auditory hallucinations and disorganized thinking evidence by lack of concentration and rambling.  His appetite was noted to be poor and sleep disturbance due to nightmares was noted.  The Veteran reported that his wife had died in August of the previous year, and that he had engaged in suicidal thought without intent or plan, had low energy, and reduced sex drive.  Other medical and psychiatric issues noted included a traumatic injury to his left heel, hearing issues, congestive heart failure, diabetes, kidney stones, and an operation on his right shoulder.  The Veteran reported that although he found it easier to make friends when he returned home after active duty, he also was quick to anger and isolated more, even from family members.  He subsequently earned his GED, and worked as a pipefitter, welder, and millwright.  The Veteran reported that he currently still hunted, did not engage in substance abuse, that he stayed busy, and that he had last worked for a railroad company, from which he later retired.  He reported avoiding conversations about his trauma, having nightmares about hand to hand combat, feeling detached from others, a restricted range of affect, sleep problems, and constant irritability for years, as well as suicidal and homicidal ideation without intent.  He also reported an employment history of many job changes since service.  This psycho-social assessment was completed by a counselor in March 2004, and signed by a Clinical Coordinator in August 2005.  Such records are consistent with more severe PTSD symptoms than the Veteran's VA examination reports or his relevant post-service VA treatment records.

Another VA examination was conducted in April 2012.  At this time the Veteran's diagnosis of PTSD was reconfirmed, however, he was also diagnosed with a cognitive disorder, not otherwise specified, on the basis of his most recent Magnetic Resonance Imaging (MRI) results.  These May 20, 2011 MRI results indicated that the Veteran exhibited minimal non-specific pre-ventricular signal alterations and age-appropriate parenchymal involutional changes.  The examiner noted that he was unable to differentiate between the symptoms of each diagnosis because each diagnosis impacted the frequency and symptoms of the other diagnosis.  To this effect the examiner explained that the Veteran's symptoms of PTSD likely result in overall difficulty with attention, sleep, and short-term memory, which would affect cognitive impairment and this cognitive impairment, would then affect his PTSD.  On this basis the examiner found that the Veteran's PTSD and cognitive disorder symptoms resulted in total occupational and social impairment and specified that it was not possible to differentiate between occupational and social impairment caused by the Veteran's PTSD and occupational and social impairment caused by his cognitive disorder.  The Veteran reported that he spent most of his time doing household maintenance, yard work, or running errands, and that he also fished, trapped, and hunted for ginseng or mushrooms.  The Veteran reported that he continued to live by himself, and had little contact with one of his adult daughters.  He reported eating pre-packaged microwavable meals and that he needed transportation assistance and other help from a son that lived close by.  He reported contact with his other children was much less frequent because two of them lived four hours away.  The Veteran did not report current interpersonal or occupational involvement, with any information provided being historical in nature.

On examination, the following PTSD symptoms were noted: (1) recurrent or distressing recollections of traumatic events; (2) recurrent distressing dreams of the traumatic events; (3) intense psychological distress at exposure to internal or external cues that symbolize or remind the Veteran of an event; (4) physiological reactivity to internal or external cues; (5) thought avoidance; (6) avoidance of people, places and activities that arouse recollections of the trauma; (7) inability to recall important aspects of the trauma; (8) a feeling of detachment to estrangement from others; (9) restricted range of affect; (10) difficulty falling or staying asleep; (11) difficulty concentrating; (12) hypervigilance; and (13) exaggerated startle response.  Additional symptoms noted included depressed mood, anxiety, impairment of short and long term memory, circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, disturbances of mood and motivation, difficulty in establishing and maintain effective work and social relationships, and difficulty in adapting to stressful circumstances.  The Veteran was specifically noted to use activities to distract himself from intrusive thoughts, but reported increased difficulty with this at night, with nightmares, and waking up "thinking bad things," and waking in the middle of the night.  The Veteran also avoided watching television to avoid the possibility of PTSD triggers, watching only old movies, ball games, and the weather channel.  He also reported that he was only comfortable with his back against the wall, and the examiner noted that he distanced himself from relationship, refusing at that time to talk about his granddaughter.  The examiner also observed that the Veteran used denial and minimization of problems as a defense against the experience of emotional upset, and exhibited increased anxiety and agitation when asked for additional detail about negative events.  The examiner also commented that the Veteran's presented with significant hearing impairment, noting that it impacted interpersonal communication; specifically the examiner noted that multiple repetitions and clarifications were needed for the Veteran to adequately understand and respond to questions.

The examiner further observed cognitive impairment in the form of difficulty with attention, concentration, staying on topic, short and long term memory loss, and the ability to manage situations requiring multi-modal or simultaneous processing.  However, the Veteran was noted to have presented as upbeat and jovial throughout the majority of the assessment despite his obvious cognitive difficulties, and seemed to wish to present himself in a favorable light.  However, it was noted that after failed attempts to control the topic through storytelling or other distracting detail, the Veteran became visibly upset and emotional, as well as edgy, irritable, and short in his responses.  The examiner also noted documented instances of confusing medications, forgetting to check insulin, discontinuing prescribed medications, and the re-use of insulin needles documented in the Veteran's May and June 2011 Salem VA Medical Center (VAMC) records as consistent with total occupational and social impairment.

The Veteran's VA treatment records reflect that he has had a diagnosis of PTSD throughout the appeal period, but are negative for psychotropic medications until after the onset of the Veteran's initial dementia symptoms in May 2011.  Additionally, although the Veteran reported continued therapy at a Vet Center as late as December 2009, the Veteran did not submit a release authorization for procurement of such outstanding treatment records when requested; instead the Veteran returned a release authorization for records at the Salem VAMC.  VA treatment records prior to May 2011 indicate only that the Veteran presented as negative after various depression and PTSD screenings, as noted by the January 2010 VA examination report.  By history, the Veteran presented to the Princeton and Roanoke Vet Centers with more severe symptoms than documented by the January 2010 examination report, in particular, self-isolation, quickness to anger, and suicidal or homicidal ideation.  VA treatment records subsequent to May 2011 demonstrate that the Veteran was formally diagnosed with dementia and that his symptoms have become increasingly worse over time, with the Veteran's daughter moving into his home to take care of him, violent outburst related to PTSD with the need for restraints and psychotropic medications, and the Veteran's daughter seeking full-time treatment for the Veteran in January 2014, after he refused to stop driving his truck, despite several accidents.  The Veteran is currently enrolled in long-term care through the Richmond VAMC system.  

Addressing first the portion of the appeal period prior to May 20, 2011, the Board observes, that although it certainly appears possible that the Veteran played down or denied the extent of his PTSD symptoms at the time of the December 2009 examination, it is not possible for the Board to determine the extent of the Veteran's actual PTSD symptoms beyond that examination report without concurrent mental health treatment records or lay statements from the Veteran that would establish such symptoms.  Additionally, the Veteran's records summarized above pertain to an earlier portion of the appeal period that are closer in time to the Veteran's loss of his second wife, although his symptoms do appear to of greater severity during that time period.  Moreover, although the Board notes that there is evidence that the Veteran stays busy in part to avoid his PTSD symptoms, the fact remains that prior to May 20, 2011, he reported remaining very active in his community, attending church, going on hunting trips, having hunting buddies, attending Christmas at his son's home, getting along with his neighbors, and other social connections and hobbies.  Such evidence negates occupational and social impairment resulting in reduced reliability and productivity, as, on the evidence of record, the Veteran remained quite active until onset of cognitive impairment and dementia, and the resulting interplay of symptoms.  As such, the probative evidence of record does not support an award of a rating in excess of 30 percent prior to May 20, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 (2016).

As for the portion of the appeal period from May 20, 2011, the Board observes that as noted by the April 2012 VA examiner, there is evidence of short and long term memory issues and occupational impairment as early as May 2011, in particular with regard to discontinuance of medication, re-using insulin needles, and other issues.  However, prior to the date of the April 4, 2012 VA examination report there is no documentation as to onset of total social impairment, and as of September 2011the Veteran reported getting along well with most of his neighbors and discussed his hobby of hunting, although he did indicate that he isolated himself from stressful situations and felt lonely sometimes.  Accordingly, the Board finds that there is insufficient probative evidence of record to support a rating in excess of 50 percent prior to May 20, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 (2016).

Finally, as noted above, the Veteran was awarded a 100 percent schedular rating effective April 4, 2012.  As this rating comprises a full grant of benefits for the issue on appeal for this portion of the appeal period, the Board need not adjudicate entitlement for that portion of the appeal period.


B. Bilateral Hearing Loss

1. Schedular Rating

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(d).  To rate the degree of disability for hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  § 4.85(h), Table VI.  The assignment of disability ratings for hearing impairment is derived from a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Ordinarily, the criteria for rating hearing impairment uses controlled speech discrimination tests (Maryland CNC Test) together with the results of puretone audiometry tests, as measured by an audiogram.  Unless the Veteran's audiogram results meet the criteria of an "exceptional pattern of hearing impairment" as described in 38 C.F.R. § 4.86, the Veteran's results on his audiogram and Maryland CNC Test are then charted on Table VI and VII.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs in either of the two following scenarios: (1) when the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or (2) when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In such a case, only the Veteran's audiogram results are charted, and they are charted on Table VIA and VII.  Id. at § 4.85.  Table VIA is also used where the VA examiner certifies that "the use of the [Maryland CNC Test] is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc."  Id.  

Table VI and Table VIA assign the Veteran a hearing loss level symbolized by a Roman numeral designation, from I to XI.  Id.  Once the Veteran's results are charted on either Table VI or Table VIA and assigned a corresponding Roman numeral, the Veteran is accorded a percentage evaluation for his hearing loss on the basis of the level (I-XI) indicated by his audiogram and/or Maryland CNC Test results.  Id.  

Here, the January 2010 VA examination report reveals that the Veteran reported that he has the most trouble hearing with background noise.  His right ear exhibited an average puretone threshold of 64 decibels across the thresholds identified above, and a Maryland CNC speech discrimination score of 72.  Applying the above mentioned chart, the Veteran's right ear hearing loss was consistent with Level V hearing impairment.  The Veteran's left ear exhibited an average puretone threshold of 69 decibels across the thresholds identified above, and a Maryland CNC speech discrimination score of 64, consistent with Level VII hearing impairment.  Combined, this is consistent with a 30 percent rating for bilateral hearing loss.  The examiner described the Veteran's audiological test results as indicative of mild to profound sensorineural hearing loss bilaterally.  However, the examiner indicated that the Veteran's hearing loss was not consistent with occupational impairment because his hearing loss was assisted by his hearing aids and the Veteran had reported that he was retired.

As for the April 2012 VA examination report, the Veteran's right ear exhibited an average puretone threshold of 71 decibels across the thresholds identified above, and a Maryland CNC speech discrimination score of 60.  Applying the above mentioned chart, the Veteran's right ear hearing loss was consistent with Level VII hearing impairment.  The Veteran's left ear exhibited an average puretone threshold of 70 decibels across the thresholds identified above, and a Maryland CNC speech discrimination score of 56, consistent with Level VIII hearing impairment.  Combined, this is consistent with a 40 percent rating for bilateral hearing loss.  The examiner observed the following with regard to the ordinary conditions of daily life, including occupational impairment: "the Veteran's hearing loss does not preclude his understanding of conversational speech when he is in a quiet listening environment"; the examiner also noted that the Veteran's hearing improved with hearing aids.  However, the examiner went on to further explain that with the Veteran's degree of hearing loss, it is expected that he would have difficulty understanding speech on the telephone or listening in environments in excessive background noise.  However, the examiner observed that the Veteran's hearing loss would not preclude employment in jobs that require occasional phone work, have work typical of a normal office environment or retail setting, or jobs that are primarily focused on paperwork, computer work, or assembly work.  

As noted above, at the Veteran's September 2011 Board hearing, the Veteran's representative sometimes repeated questions asked by the VLJ who conducted that hearing, but was otherwise able to provide responsive answers to all questions posed to him. VA treatment records throughout the appeal period reveal continuing audiology consults for hearing aid related issues throughout the appeal period.  Testing administered in October 2013 was described as indicating a moderately severe to profound sensorineural hearing loss bilaterally, but it unclear whether this assessment results from puretone threshold administration.  

The Board finds that cumulatively, the VA examinations of record as summarized above provide the most probative medical evidence of record with regard to the severity of the Veteran's bilateral hearing loss as they were conducted in accordance with the applicable regulatory criteria governing the conduct of audiology examinations. Additionally, for the purposes of assessing functional loss, the Board finds that the Veteran's lay statements provide sufficiently competent and credible information such that they complement the VA examination reports discussed above.

Therefore, after consideration of the VA examinations reports as summarized above, the Board finds that the current rating of 30 percent prior to April 4, 2012, and to a 40 percent thereafter are appropriate, and entitlement a higher rating for either portion of the appeal period is not warranted.  In so finding, the Board observes that it has considered whether the next highest rating is warranted, but finds that the Veteran's reported functional loss as reported, including his difficulty hearing with background noise is contemplated by the rating schedule, as detailed in the regulatory history of 38 C.F.R. §§ 4.85 and 4.86 that is summarized below with regard to the Board's findings concerning extraschedular considerations.  Accordingly, an award of a rating in excess of 30 percent for bilateral hearing loss prior to April 4, 2012 and a rating in excess of 40 percent for bilateral hearing loss thereafter is not warranted here.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2016).

2. Extraschedular Rating

The United States Court of Appeals for Veterans Claims (Court) has held that the Board is precluded from granting an extraschedular rating in the first instance.  See Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015) (citing Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996)).  However, once the issue of entitlement to an extraschedular rating has been adjudicated by the Director, the Board has jurisdiction to review the Director's determination de novo, and therefore, where appropriate, the Board may assign an extraschedular rating in the second instance.  Id.  As such, because the appropriate authority has already adjudicated the matter of extraschedular entitlement in an August 2016 administrative decision, the Board has jurisdiction to adjudicate entitlement to an extraschedular rating for bilateral hearing loss in this case.

Addressing the criteria for entitlement to an extraschedular rating the Board notes that certain exceptional or unusual circumstances may warrant assignment of an extraschedular rating.  38 C.F.R. § 3.321 (b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, ordinarily only the rating schedule will apply unless there are exceptional or unusual factors which would render application of it impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; if the schedular evaluations are inadequate, the Board proceeds to the second step.  Id.  At the second step, the Board must determine whether the claimant's disability picture exhibits factors described by or related to the "governing norm[s]" set forth by 38 C.F.R. § 3.321 (b)(1), the regulation under which extraschedular ratings are assigned.  Id.  Namely, those governing norms are "marked interference with employment" or "frequent periods of hospitalization."  See id.  If the Veteran's disability picture exhibits these governing norms, the Board proceeds to the third step.  Id.  At the third and final step, the Board refers the Veteran's claim to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.  However, as noted, the Board has already initiated such referral.

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  As discussed above 38 C.F.R. §§ 4.85 and 4.86 govern the assignment of schedular ratings for hearing loss.  

A review of the regulatory history of 38 C.F.R. §§ 4.85 and 4.86 indicate that the rating schedule contemplates such symptoms as functional loss, such as having difficulty hearing the television or in other situations. The rating criteria for hearing loss were last revised in May 1999, and these revisions were effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  For this most recent revision of these hearing loss rating regulations, VA sought the assistance of the Veterans Health Administration (VHA) in developing rating criteria to address cases where speech discrimination tests might not fully reflect the severity of communicative functioning experienced by some veterans even with the use of hearing aids, particularly in the presence of any environmental noise.  VHA found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds, as the case with VA examinations, does not always reflect the extent of impairment experienced in the Veteran's day-to-day life.  Subsequently, the puretone threshold requirements for Levels I-XI in Table VIA considered the findings and recommendations of VHA with regard to day-to-day functional impairment and the presence of environmental noise.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real-life setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Recently, the Court agreed, noting that when VA evaluates hearing loss "VA measures a veteran's ability to hear certain frequencies at specific volumes and to understand speech, using rating tables to correlate the results of audiometric testing with varying degrees of disability."  Doucette v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 319, at *4-5 (Vet. App. Mar. 6, 2017).  The Court further explained that "in light of the plain language of §§ 4.85 and 4.86, as well as the regulatory history of those sections, [] that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure."  Id.  The Court continued, finding that "when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria," but also noted that "as the rating criteria do not otherwise discuss, let alone account for, other functional effects, such as dizziness, vertigo, ear pain, etc., the Court cannot conclude that the rating schedule, on its face, contemplates effects other than difficulty hearing or understanding speech."  Id.  

On the basis of the foregoing, the Board finds that any functional loss experienced by the Veteran is contemplated by the rating schedule.  Although he clearly has difficulty hearing, as evidenced by his Board hearing testimony and past VA examination reports, and this difficulty includes the repetition of questions and statements, the Veteran is ultimately able to communicate on a conversational basis, as noted by both the January 2010 VA examination report and the April 2012 VA examination report.  Additionally to the extent that the combination of the Veteran's PTSD and overlapping cognitive impairment as well as his hearing loss contribute to his occupational capacity, such matters are addressed by the regulatory criteria governing entitlement to a TDIU, discussed below.  

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, entitlement to an extraschedular rating on such a basis is not raised by the record here.

C. Residuals of a Left Scapula Shrapnel Injury (Other than scar)

Disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56 (d)(1).  Slight disability of muscles is typified by a simple wound of muscle without debridement or infection.  Id.  The history and complaints will reveal service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  Id.  Objective findings should include a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in muscle tissue.  

Moderate disability of muscles is signified by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56 (d)(2).  The service department record or other evidence of in-service treatment for the wound should show record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Id.  Objective findings will include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue, and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Id.  

For moderately severe disability of muscles, the type of injury will be a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  38 C.F.R. § 38 C.F.R. § 4.56 (d)(3).  The service department record or other evidence should show hospitalization for a prolonged period for treatment of wound, as well as evidence of consistent complaints of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements.  Id.  Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Id.  Tests of strength and endurance when compared with the sound side will demonstrate positive evidence of impairment.  

Severe disability of muscles is evidenced by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  38 C.F.R. § 4.56 (d)(4).  The evidence will include service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound, and records of consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Id.  There will be objective findings such as ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area, muscles that swell and harden abnormally in contraction, and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  Id.  If present, the following are also signs of severe muscle disability: X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile, adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle, diminished muscle excitability to pulsed electrical current in electro diagnostic tests, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle, and induration or atrophy of an entire muscle following simple piercing by a projectile.  Id. 

For the evaluation of muscle disabilities, a comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  Id.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  Id. 

Diagnostic Code 5301 addresses injuries to Muscle Group I.  38 C.F.R. § 4.73.  Muscle Group I involves the extrinsic muscles of the shoulder girdle: (1) trapezius; (2) levator scapulae; and (3) serratus magnus.  Under Diagnostic Code 5301, for a non-dominant arm, a slight disability warrants a noncompensable rating, a moderate disability warrants a 10 percent rating, a moderately severe disability warrants a 20 percent rating, and a severe disability warrants a 30 percent rating, the highest rating available under the diagnostic code.  Id.  

Diagnostic Code 5304 addresses injuries to Muscle Group IV.  Id.  Muscle Group IV involves the intrinsic muscles of the shoulder girdle which include: (1) the supraspinatus; (2) the infraspinatus and teres minor; (3) the subscapularis; and (4) the coracobrachialis muscles.  Id., Diagnostic Code 5304.  Under Diagnostic Code 5304, the following ratings apply for the non-dominant extremity: a 0 percent rating is warranted for a slight injury, a 10 percent rating is warranted for a moderate injury, 20 percent rating is warranted for moderately severe injury and a 20 percent rating is warranted for severe injury.  Id.

In this case the Veteran is service-connected with a 10 percent rating for a shrapnel injury to the left scapula. Service connection was established on the basis that the Veteran's service personnel records showed that the Veteran received a minor wound to the back and post-service VA examination showed a metallic fragment adjacent to the Veteran's left scapula as well as receipt of the Purple Heart Medal. There are no service treatments records detailing the nature and extent of the initial injury other than the notation reported above.  Because there is a discrepancy between what specific muscle group near the scapula is affected, the Board will discuss VA examination records that predate the appeal period in addition to relevant records during the appeal period.  In this regard, the Board notes that a February 2004 VA examination report noted four white scars on the left scapula that were very difficult to find.  X-ray results revealed some degeneration of the acromioclavicular joint as well as a 15 millimeter by 6 millimeter metallic fragment adjacent to the left scapula.  The left shoulder degenerative changes were noted to be unrelated to his scapula residuals, as those residuals were consistent with superficial wound (four small, light, difficult to find scars were also noted).  The examiner noted that there was no damage to the underlying structures of the left scapula and no muscle involvement.

The December 2009 VA examiner was unable to find any scars over the Veteran's left scapula.  The examiner noted that the Veteran reported that he received minimal treatment for his wounds in service, and that they were treated with application of alcohol and he was returned to his unit.  The etiology of the injury was described as by high velocity small caliber missile, specifically shrapnel.  The examiner indicated that it was not a through and through injury, it was not infected before healing, and it was not associated with any bone, nerve, vascular, or tendon injuries.  Additionally, the Veteran was not noted to exhibit any decreased coordination, fatigability, weakness, uncertainty of movement, or any other symptoms.  The examiner indicated that the potential muscle group affected was Muscle Group IV.  All muscle strength testing of the shoulder girdle and arm was normal, as was comfort, and endurance.  Motion was not noted to be limited by muscle disease or injury.  

However, the April 2012 VA examiner identified the muscle group affected by the Veteran's left scapula injury as Muscle Group I, not Muscle Group IV.  The Veteran's left scapula injury was described as not affecting muscle substance or function, and the examiner also noted that the injury did not result in any fascial defects.  Loss of power, weakness, lowered threshold of fatigue, fatigue related pain, impairment of coordination, and uncertainty of movement were all noted to be absent.  Muscle strength testing revealed normal results, muscle atrophy was absent, as was use of assistive devices. Range of motion of the left shoulder was normal.  X-ray results suggestive of degeneration of the left acromioclavicular joint related to old trauma were noted, with no evidence of acute fractures or subluxation.  The examiner concluded that there were no residuals of the left should shrapnel injury, and that there was no objective evidence of weakened movement, excess fatigability or incoordination, or pain of the left scapula injury that could significantly limit functional ability during flare-up or during periods of repeated use, and no evidence of associated muscular impairment.  Intermuscular scarring was absent.
 
The Board notes that December 2010 VA treatment records are positive for left shoulder impingement syndrome, acromioclavicular arthrosis, and possible rotator cuff tear; no muscle injuries were noted, and there was no mention of the Veteran's left scapula shrapnel wound.  These left shoulder diagnoses followed a complaint of shoulder pain after hunting six days prior.  At that time the Veteran reported that his shoulder had not hurt since 20 years prior, or approximately around 1990.  Additionally, the Board notes that at the Veteran's September 2011 Board hearing, the Veteran denied any loss in coordination, power, or strength in his left shoulder, although he did report some pain.  Additionally, the Veteran is noted to have incurred a small left shoulder tear on his left shoulder in March 2016 after he hit the tissue stand while using the commode and the Veteran is noted to have had a positive pain response in response to a nurse touching his left shoulder in September 2016.

Finally, a January 2017 VA examination report indicates that the Veteran refused a VA examination and then fell asleep.  The examiner was then instructed not to wake the Veteran up as he had a history of striking out when agitated or upset.  As such, a supplemental opinion clarifying the affected muscle group that should be assessed for residuals was not procured.

However, the Board notes that based on a review of the entire historical record, there is no evidence any muscle impairment or other residuals associated with the Veteran left scapula injury documented by the record to date.  Moreover, Muscle Group I and Muscle Group IV, both of which have been individually assessed in separate VA examination reports address the muscle groups of the shoulder girdle.  Neither examination report revealed any residual of the Veteran's left scapula shrapnel injury, and even the Veteran's left scapula shrapnel scars were difficult to locate and noted to be indicative of superficial injuries.  As there is no evidence of a through and through muscle injury, debridement, prolonged infection, intermuscular scarring, impairment of the deep fascia, muscle substance, muscle strength, or endurance, the Board finds that the criteria for entitlement to a rating in excess of 10 percent for a left scapula injury have not been met, when considering both the criteria for a Muscle Group I injury under Diagnostic Code 5301 and Muscle Group IV under Diagnostic Code 5304.  Further, the record contains no objective evidence that a higher rating would be in order pursuant to Diagnostic Code 5200 (ankylosis of scapulohumeral articulation), 5201 (limitation of motion of the arm), or 5203 (impairment of the clavicle or scapula).  38 C.F.R. § 4.71a.  Finally, the Board reiterates that with regard to left scapula scars, that matter was previously adjudicated in an unappealed February 2014 Board decision.  As such, entitlement to a rating in excess of 10 percent for left scapula shrapnel injury residuals is not warranted here.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.71a, 4.73; Diagnostic Codes 5301, 5304 (2016).

D. Entitlement to an Increased Rating for a Left Earlobe Shrapnel Injury Scar

Disfigurement of the head, face, or neck is rated under Diagnostic Code 7800. Diagnostic Code 7800 pertains to scars located on the head, face, or neck.  38 C.F.R. § 4.118 (2016).  A 10 percent evaluation is warranted for disfigurement of the head, face, or neck with one characteristic of disfigurement.  Id.  A 30 percent evaluation is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  Id.  A 50 percent evaluation is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  Id.  The highest evaluation of 80 percent is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  Id. 

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118  (2016) are: (1) scar 5 or more inches (13 or more centimeters (cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id. at Note (1).  Ratings under Diagnostic Code 7800 should separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation assigned).  Id. at Note 4.  Additionally, characteristic(s) of disfigurement may be caused by one scar or by multiple scars and that the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation).  Id. at Note 5.

Under Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear are rated from highest to lowest as follows: (1) for an area or areas of 144 square inches (929 sq. cm.) or greater a 40 percent rating is assigned; (2) for an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.), a 30 percent rating is warranted; (3) for an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) a 20 percent rating is warranted; and (4) for an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) a 10 percent rating is warranted.  Id., Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage.  Id. at Note 1.  

Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear; for an area or areas of 144 square inches (929 sq. cm.) or greater a 10 percent rating is warranted.  Id., Diagnostic Code 7802.  

Under Diagnostic Code 7804, scar(s) that are unstable or painful: five or more scars that are unstable or painful warrant a 30 percent rating. Three or four scars that are unstable or painful warrant a 20 percent rating; one or two scars that are unstable or painful warrant a 10 percent rating.  An unstable scar is defined as a scar, in which, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note 1.  Additionally, if one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note 2.  Moreover, scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  Id. at Note 3.  

Finally, under Diagnostic Code 7805 permits VA to evaluate any disabling effects not considered in a rating provide under Diagnostic Codes 7801-7804 under an appropriate diagnostic code.  Id., Diagnostic Code 7805.  

Initially, the Board notes that there is some conflicting evidence of record with regard to the Veteran's left earlobe scar.  The Veteran's January 2010 VA examination report resulting from his December 2009 VA examination notes a faint, flesh-colored, superficial, non-tender scar measuring approximately 1 centimeter by 2 millimeter posterior to the left ear.  The examiner noted that there was no skin breakdown, no inflammation, edema, keloid formation, abnormal texture, hyperpigmentation, underlying soft tissue loss, induration, elevated or depressed contour, or adherence to underlying tissue.  At this time, the Veteran did not report any pain.  

In contrast, a nurse who attended the Veteran's September 2011 Board hearing provided testimony that contrasted with the medical reports.  The specifics of her medical qualifications were not discussed in the record or elsewhere.  She testified that there was some skin discoloration less than 6 square inches, that the skin texture was scaly, that the skin was a "little" depressed and "kinda" had some "induration" in it, and that the scar was at least a quarter of an inch wide but not bigger than five inches.  However, with regard to width of at least a quarter of an inch, she responded "I would say yes."  With regard to the depression and induration, on questioning, the nurse did not appear to differentiate each characteristic.  The Veteran stated that the scar was painful at this time.

The April 2012 VA examiner by contrast, could not even locate the Veteran's left earlobe scar.  By way of history, the Board notes that a previous February 2004 VA examination report did identify a scar that was approximately 1 centimeter by .5 centimeters posterior to the left earlobe.  The scar was noted to be non-tender, involve no loss of function, and the scar itself was noted to be smooth and non-painful, with no adherence to underlying tissue.  The scar was not unstable, depressed, elevated, or deep; rather it was noted to superficial.  The color of the scar was noted to be slightly less white than the surrounding skin, with no induration or inflexibility of the skin.  The examiner specifically concluded that the Veteran's scar was not disfiguring but that it was "unsightly as compared to the immediate surrounding skin."   The examiner also observed that the scar was not painful on examination.  The Veteran did not consent to photographs of his left earlobe scar according to his January 2017 VA examination report.  

At the outset, the Board notes that there are three different approximate widths assigned to the Veteran's left earlobe scar, ranging from .2 centimeter (2 millimeters) to .6 cm, as opined by the nurse at the Veteran's Board hearing.  Although the nurse who testified at the Veteran's September 2011 Board hearing is a medical professional, several of her observations are entirely at odds with multiple VA examination reports with regard to scar depression and induration.  Therefore, although the Board notes that a nurse, and indeed a lay person, is competent to provide testimony as to the approximate width of a scar, and this nurse may have the medical qualifications to report on the relative depression or induration of a scar, this particular nurse expressed her observations in speculative, ambivalent terms.  As such, the probative value of her testimony is low, and the Board finds that in contrast, the VA examinations conducted in this case are more probative because they are, with the exception of scar width, consistent with each and precise in the observations expressed.

Given the facts of this case, although it appears that the Veteran's left earlobe scar is not consistently painful, the Board finds that the Veteran's competent and credible September 2011 Board hearing testimony as to the painfulness of his left earlobe scar warrants a 10 percent rating under Diagnostic Code 7304.  In so finding, the Board notes that it has considered the next highest rating under Diagnostic Code 7304, but the Veteran has only one scar.  Diagnostic Codes 7801 and 7802 are not applicable to the Veteran's scar because they pertain to scars that are not on the head, face, or neck, and Diagnostic Code 7805 is not applicable because there are no other disabling effects of this scar documented in the record.

However, the Board finds that there is insufficient evidence to meet the criteria for a compensable rating for a disfiguring scar under Diagnostic Code 7800 as the most probative medical evidence of record reveals that the scar lacks any of the eight characteristics of disfigurement identified in Note 1 of that Diagnostic Code.  With regard to scar width, the Board notes that even affording the Veteran the benefit of the doubt, there is no probative medical evidence of record indicating that his earlobe scar is greater than .5 centimeters.  As such, the criteria for entitlement to a 10 percent rating (but not higher) under Diagnostic Code 7804 have been met, but the criteria for a compensable rating under Diagnostic Code 7800 for a disfiguring scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804 (2016).

IV. Entitlement to a TDIU

As noted above the Veteran has already been assigned a TDIU effective May 20, 2011; therefore the analysis contained below applies only to the portion of the appeal period prior to that effective date.  A TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16 (a).  However, the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  The Board notes that this is the case even after accounting for any effective date assigned for the Veteran's 10 percent rating for his left earlobe scar awarded above.  

Notwithstanding the above listed schedular criteria, a Veteran may be awarded a TDIU on an extraschedular basis if he is nonetheless unemployable on account of his service connected disabilities.  Such a TDIU claim may be submitted to the Director of the Compensation Service.  38 C.F.R. § 4.16 (b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The RO, not the Board has the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The remaining question is whether his service-connected disabilities preclude him from engaging in substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Notably, this inquiry must focus on whether, in light of his service-connected disorders, the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Although the Veteran filed for entitlement to a TDIU in October 2009, the Board finds that there is insufficient evidence to remand this claim for extraschedular consideration of entitlement to a TDIU.  Specifically, the Board notes that the January 2010 VA examination report resulting from the December 2009 PTSD examination describes the Veteran as very social and very active, and the April 2012 VA examination report specifically states that the Veteran copes with his PTSD symptoms by staying engaged in various activities throughout the day, and his December 2009 audiological examination did not indicate any occupational impairment with the use of hearing aids.  Additionally, the Veteran's September 2011 Board hearing testimony is not consistent with entitlement to a TDIU prior to May 20, 2011.  At that time the Veteran explained that he retired from his previous employment as a welder due to issues with his hands being too shaky and non-service connected eyesight issues.  Additionally, although the Veteran's education background includes only a GED and his employment history is entirely comprised of physical labor, it is well documented in both his hearing testimony and various VA examination reports of record that he maintained consistent employment until his retirement from full-time employment in 1986, and that he most recently was employed for several years by a railroad company.  There is therefore little probative of record indicating that the Veteran's service-connected disabilities, which include PTSD, bilateral hearing loss, shrapnel injuries including scars of the left earlobe and left scapula, interfered with his ability to maintain substantially gainful employment prior to May 20, 2011.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.340, 3.341, 4.16 (2016).



















							(Continued on the next page)

ORDER

Entitlement to a rating in excess of 30 percent prior to May 20, 2011, and to a rating in excess of 50 percent from May 20, 2011 to April 3, 2012, for PTSD is denied.

Entitlement to a rating in excess of 30 percent prior to April 4, 2012, and to a rating in excess of 40 percent thereafter, for bilateral hearing loss, to include on an extraschedular basis is denied.

Entitlement to a rating in excess of 10 percent for a left scapula shrapnel injury is denied.

Entitlement to a rating of 10 percent rating for painful superficial shrapnel scarring posterior to the left earlobe is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU prior to May 20, 2011 is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


